Citation Nr: 1634995	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  14-39 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for anxiety reaction. 

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son.

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1948 to December 1949 and from November 1950 to February 1953.  He died on February [redacted], 2015. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claims file is currently held by the RO in Waco, Texas.   

The appellant in this case is the Veteran's surviving spouse who is properly substituted for the Veteran in accordance with the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008); 79 Fed. Reg. 52977 (September 5, 2014) (codified at 38 C.F.R. § 3.1010) (2015)).  Under this statute, an eligible person may process any pending claims to completion following the death of a veteran.  Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in the provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." Id; 38 U.S.C.A. § 5121A (West 2014).  The appellant filed a request for substitution in March 2015, within a year from the death of the Veteran in February 2015, and the agency of original jurisdiction (AOJ) granted the request in May 2016.  Thus, the claims for an increased rating and TDIU are properly before the Board with the appellant substituting for the deceased Veteran. 
The appellant and her son testified before the undersigned Veterans Law Judge (VLJ) at the RO in June 2016.  A transcript of the hearing is of record.  Although the cover sheet of the hearing transcript indicates that the June 2016 hearing was conducted at the Board's Central Office in Washington, D.C., the hearing took place at the Waco RO.  

In June 2016, the appellant filed a VA Form 21-0966 (Intent to File a Claim for Compensation and/or Pension, or Survivors Pension and/or DIC).  In response, the AOJ contacted the appellant and requested that she complete, sign, and return a VA Form 21-534EZ (Application for DIC, Death Pension, and/or Accrued Benefits).  The appellant was notified that the form was available on the VA website.  To date, a formal application for benefits has not been received from the appellant and this matter is referred to the AOJ for any appropriate action, to include determining whether a paper copy of the form should be provided to the appellant.  38 C.F.R. § 3.155(b) (2015); see also 79 Fed. Reg. 57660 (Sep. 25, 2014) (Upon receipt of the intent to file a claim, VA will furnish the claimant with the appropriate application form prescribed by the Secretary).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's anxiety reaction most nearly approximated deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment.

2.  The Veteran's service-connected disabilities did not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for anxiety reaction are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2015).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2011 letter.  Although the notice letter was provided to the Veteran prior to his death and not the appellant, the appellant has substituted herself as the claimant in this appeal under 38 U.S.C.A. § 5121A and is therefore deemed to have received the notice issued to the Veteran.

In Bryant v. Shinseki, 23 Vet App 488 (2010) the United States Court of Appeals for Veterans Claims (Court) held that the VLJ who chairs a Board hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked when the issues were first developed.  During the June 2016 hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might substantiate the claim.  Neither the appellant nor her representative assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conduct of the Board hearing.

VA also has a duty to assist the appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).
                                                                                                      
VA has obtained records of treatment reported by the Veteran and the appellant, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations to determine the severity of his service-connected anxiety reaction and its effect on his ability to maintain employment in October 2009, March 2011, and November 2013.  

In August 2016, the appellant submitted a medical release form authorizing VA to obtain the Veteran's records of private treatment from Methodist Hospital and Zang Medical Center dated from January 2014 to February 2015.  A statement accompanying the release notes that it was submitted "[p]er request of the Travel Board Judge...to support my claims for survivors' benefits."  The Board finds that there is no reasonable possibility or clear indication that these private records are actually relevant to the claims currently on appeal, i.e. the claims for an increased rating for anxiety reaction and TDIU.  Rather, they appear to have been submitted in support of the appellant's pending claim for survivors pension and/or dependency and indemnity compensation (DIC).

First, while the appellant's August 2016 statement references the hearing held in connection with the current appeal, the appellant also specifies that the identified private treatment records are intended to support a claim for "survivors' benefits."  The increased rating and TDIU claims addressed in this decision were initiated by the Veteran and the appellant has substituted herself for the Veteran following his death.  The increased rating and TDIU claims before the Board are not claims for "survivors' benefits," unlike the claims for surviviors pension and/or DIC listed in the June 2016 intent to file application.  Second, the dates identified for the private records indicate that they pertain to the treatment the Veteran received in connection with his death.  The death certificate shows that the Veteran passed away in February 2015 at Methodist Hospital due to acute kidney failure and congestive heart failure.  He was not service-connected for these conditions prior to his death, and it is therefore unlikely records pertaining to these disabilities would prove relevant to the current claims before the Board.  Third, the appellant has stated on several occasions, including in a March 2015 written statement and during the June 2016 hearing, that all the Veteran's psychiatric treatment was provided by the Dallas VAMC.  Fourth and finally, the Veteran's VAMC treatment records document his reports of seeking private treatment in 2014 and 2015 for various physical conditions including cardiac, back, hip, and renal problems.  The Board therefore finds that the private medical records identified by the appellant in the August 2016 medical release form pertain to nonservice-connected disabilities and are not relevant to the claims for an increased rating and TDIU currently on appeal. Remanding the case to request these records would therefore serve no useful purpose and only result in further delay of a final disposition in this case.  

For the reasons set forth above, the Board finds that VA has complied with the all notification and assistance requirements.  


Increased Rating for Anxiety Reaction

Service connection for an anxiety reaction was granted in a May 1953 rating decision with an initial 10 percent evaluation assigned effective February 10, 1953.  The current 70 percent evaluation was assigned in a March 2010 rating decision effective September 15, 2009.  The October 2011 rating decision on appeal continued the 70 percent evaluation.  The appellant contends that a total rating is warranted for the Veteran's anxiety reaction as it resulted in total occupational and social impairment prior to the Veteran's death. 

As a preliminary matter, the Board observes that the medical records include several psychiatric diagnoses in addition to the service-connected anxiety reaction.  The Veteran's mental health provider at the VAMC (a geriatric neuropsychiatrist) consistently diagnosed PTSD and VA examiners characterized the Veteran's psychiatric disorder as a generalized and nonspecified anxiety disorder.  There is no medical evidence separating the effects of the Veteran's service-connected anxiety reaction from any nonservice-connected mental health conditions, and the Board will therefore consider all the Veteran's psychiatric symptoms when determining the severity of the service-connected anxiety reaction.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's anxiety reaction is currently rated as 70 percent disabling under Diagnostic Code 9400, pertaining to generalized anxiety disorder, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 70 percent evaluation is warranted if the Veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.

After review of the evidence, the Board finds that a rating in excess of 70 percent is not warranted for the Veteran's anxiety reaction at any time during the claims period.  The Veteran's service-connected disability manifested symptoms such as episodes of anxiety, irritability and impulse control problems, chronic sleep impairment, and depressive symptoms.  VA treatment records show that the Veteran's psychiatric disorder (diagnosed as PTSD) was consistently characterized as moderately severe and he complained of feeling chronically worried, nervous, and frustrated.  The treating VA psychiatrist found that the Veteran's disability had a significant negative impact on his ability to cope with everyday life.  The November 2013 VA examiner specifically found that the Veteran's anxiety disorder resulted in deficiencies in most areas.  These findings are contemplated by the current 70 percent evaluation.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001) (finding that the criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood).  

Regarding whether a total rating is appropriate for the Veteran's anxiety reaction, the Board notes that he did not manifest any of the specific symptoms associated with a total schedular rating during the claims period.  Aside from some mild impairment to abstract thinking observed by the March 2011 VA examiner, his thought processes and ability to communicate were intact, and he consistently denied experiencing hallucinations or delusions while receiving treatment at the Dallas VA Medical Center (VAMC) and during VA examinations.  The Veteran also never reported any suicidal or homicidal ideation. Although he was involved in a verbal altercation with another veteran at the VAMC in September 2011, he was found to not be in persistent danger of hurting himself or others.  The appellant and her son testified that the Veteran was often irritable and would manifest verbal outbursts of anger around the house.  Similar symptoms were reported by the Veteran while receiving psychiatric treatment, but it is clear that he did not manifest symptoms of similar severity, frequency, and duration as those contemplated by a 100 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013).  

The Veteran's Global Assessment of Functioning (GAF) scores also establish the presence of psychiatric symptoms that most nearly approximate severe impairment rather than total impairment.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The Board observes that the current fifth edition of the DSM, adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2015), no longer includes the GAF, but the scores are still a useful tool in determining the severity of the Veteran's anxiety reaction.  The Veteran's VA examiners assigned GAF scores of 70, consistent with mild symptoms and mild social and occupational impairment.  His VA psychiatrist assigned lower GAF scores of 48-50, consistent with serious symptoms and impairment.  These scores, as well as the VAMC psychiatrist's consistent characterization of the Veteran's mental health condition as moderately severe, are not indicative of symptoms that most nearly approximate total impairment.  

A total rating is also warranted if the Veteran's service-connected disability causes total occupational and social impairment, regardless of whether he has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326   (Fed. Cir. 2004).  While it is clear that the Veteran's service-connected anxiety reaction resulted in some occupational and social impairment, the Board concludes that the impairment in this case does not approximate total.  With respect to the Veteran's employment history, he consistently reported working as a taxi cab driver until 2005.  He reported during VA examinations in August 2007, October 2009, and March 2011 that he retired from driving following a July 2005 heart attack.  The August 2007 and March 2011 VA examiners both concluded that the Veteran manifested severe occupational impairment, but attributed this impairment to physical, rather than mental, disabilities.  The Veteran's VAMC psychiatrist consistently opined that the Veteran qualified for "unemployability" based on his mental health condition, but the Board notes that a finding of unemployability is less onerous than the requirement of "total occupational impairment" in the criteria for a 100 percent evaluation under the general rating formula.  

The Veteran also did not experience total social impairment during the claims period.  He remained married to his wife throughout the claims period and always described his relationship with his family as positive.  The Veteran was an active member of the VAMC Veterans Recovery Center and during the November 2011 VA examination, reported that he was friends with some of the other veterans in the program.  He also regularly attended church, was close to several other church members, and was consistently active in church activities.  Treatment records and examination reports document the Veteran's complaints of anger and irritability around other people and his son testified at the June 2016 hearing that he seemed more short-tempered from 2005 onward.  However, based on the Veteran's positive relationships with his family, his active role in various organizations, and his reports of friends among his peers, the Board finds that he did not manifest total social impairment at any time during the claims period.  

In conclusion, the preponderance of the evidence establishes that the Veteran did not manifest total occupational and social impairment due to a service-connected anxiety reaction.  His psychiatric disorder produced severe symptoms of anxiety, irritability and impulse control problems, chronic sleep impairment, and depressive symptoms that affected all areas of his life, but these manifestations are contemplated by the currently assigned 70 percent evaluation.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for an increased schedular rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected anxiety reaction manifested severe symptoms of anxiety and irritability causing some occupational and social impairment.  These symptoms are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's condition is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. § 3.321(b) ; Johnson  v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014).  That said, there is no suggestion in the record, and neither the appellant nor the Veteran has asserted, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.

TDIU Claim

The appellant contends that the Veteran was unemployable due to his service-connected anxiety reaction.  VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

During the relevant claims period, the Veteran was service-connected for an anxiety reaction, rated as 70 percent disabling, and a postoperative abdominal scar of the left axilla, rated as noncompensably disabling.  His combined evaluation for compensation was 70 percent.  Therefore, the Veteran satisfied the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a).  

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, although the Veteran meets the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a), the evidence does not establish that he was unemployable due to service-connected disabilities; rather, the Veteran's unemployability was due to severe nonservice-connected medical conditions.  

The Veteran reported on his December 2010 formal claim for TDIU that he last worked full-time in 2002 as a taxi cab driver and was unable to work due to a service-connected anxiety reaction.  The Veteran also reported that he completed high school and one year of college and attended a school for business administration.

After review of the competent lay and medical evidence, the Board finds that while the Veteran was unemployable during the period prior to his death, his unemployability was due to serious nonservice-connected disabilities rather than impairment associated with his service-connected anxiety reaction.  The Veteran reported during VA examinations conducted in August 2007, October 2009, and March 2011 that he stopped working as a cab driver in 2005 due to severe heart problems.  (The Board notes that this history is inconsistent with the 2002 retirement date listed in the Veteran's TDIU application but assumes this inconsistency to be an innocent error and has not considered it in assessing either the credibility of the claimant and the Veteran or the probative value of their statements and testimony.)  Private treatment records show that he was seen in July 2005 for recurring ventricular arrhythmia and an implantable cardioverter defibrillator (IED) was surgically placed at that time.  He told the March 2011 VA examiner that he stopped working after he was advised to stop driving by his cardiologist.  The August 2007 and March 2011 VA examiners also found that while the Veteran manifested severe occupational impairment, it was the result of his physical (i.e. nonservice-connected) disabilities rather than his psychiatric condition.  

The Board further observes that the Veteran remained an active participant in numerous programs at the VAMC until October 2014, when he reported an increase in his physical ailments prevented him from continuing to take part. The November 2013 VA examiner also found that the Veteran paid his own bills and managed his own medications.  These findings indicate that the Veteran's activities of daily living were not severely limited until his physical disabilities worsened in 2014.  His nonservice-connected conditions, including congestive heart failure, diabetes, and chronic renal insufficiency, clearly had a severe impact on the Veteran's ability to work and his heart condition was identified as the cause of unemployability by several VA examiners.  

The record contains some evidence that the Veteran's service-connected psychiatric disorder resulted in unemployability.  On numerous occasions beginning in December 2009, the Veteran's treating psychiatrist at the VAMC provided a medical opinion in support of the TDIU claim, finding that the Veteran was unemployable due to PTSD.  The VAMC psychiatrist further found that the Veteran's disorder had a significant impact on his ability to cope with everyday life and his bad nerves chronically affected his ability to function independently, appropriately, and effectively.  However, these findings are somewhat inconsistent with the other evidence of record.  In September 2012, the same VAMC physician noted that the Veteran retired due to heart disease and bad nerves, but no mention is made of the Veteran's severe heart problems in the later findings of unemployability.  The VAMC psychiatrist also characterized the Veteran as having a limited education, despite the Veteran's reports of finishing one year of college and attending business administration school.  Furthermore, the characterization of the Veteran's condition as so severe as to result in unemployability is at odds with the other treatment records, which document the Veteran's active participation in various VAMC programs and outside organizations.  Finally, the medical opinions from the Veteran's VAMC psychiatrist, while numerous, are largely duplicative with the same language repeated over and over with little discussion and observation of the Veteran's current symptoms throughout the claims period.  The Board therefore finds that the competent medical evidence weighing against the claim for TDIU outweighs the opinions of the VAMC psychiatrist.

The Board has also considered the lay statements and testimony from the appellant and her son.  The appellant testified in June 2016 that she was not aware the Veteran's anxiety reaction caused conflicts with his taxi passengers or resulted in memory problems affecting his driving.  She testified that he would become irritated with some passengers and have angry outbursts at home, but did not describe any symptoms that indicated he was unemployable as a result of the service-connected psychiatric disorder.  Similarly, her son testified that the Veteran manifested increasing irritability during the claims period and complained of some memory problems, but again, these symptoms do not appear to describe occupational impairment of such severity that the Veteran was unable to obtain or maintain substantially gainful employment.  The Board reiterates that it may not consider the Veteran's age or the effect of his nonservice-connected disabilities in the determination of whether he warrants TDIU. 38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board therefore concludes that the preponderance of the evidence is against a finding that the Veteran was unemployable due to service-connected disabilities.  Accordingly, the benefit-of-the-doubt rule is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.


ORDER

Entitlement to a rating in excess of 70 percent for anxiety reaction is denied. 

Entitlement to TDIU is denied.



____________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


